



THIRD AMENDMENT TO
EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT




This Third Amendment to Employment, Confidentiality and Non-Compete Agreement
(this “Amendment”), dated as of January 24, 2019 (“Amendment Date”), is by and
between Elevate Credit Service, LLC, a Delaware limited liability company
(“Company” or “Employer”) and Jason Harvison (“Employee”).


Recitals


A.    The parties entered into that certain Employment, Confidentiality and
Non-Compete Agreement, dated as of May 1, 2014, as amended on December 11, 2015
and March 1, 2017 (as amended, the “Original Agreement”).


B.    The parties mutually desire to amend the Original Agreement as set forth
in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows.


Agreement


1.    Certain Definitions. Section 2.2.4(C) of the Original Agreement is hereby
amended and restated, in its entirety, as follows:


“C. The term “Good Reason” shall mean:


(i)     A material reduction in Employee’s base salary or cash incentive bonus
opportunity;


(ii)     A material reduction in Employee’s duties, responsibilities or
authority;


(iii)
A requirement to relocate, except for office relocations that would not increase
Employee’s one-way commuting distance by more than thirty-five (35) miles; or



(iv)
A material violation by the Company of a material term of any agreement between
Employee and the Company.”



2.    Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and agreement among the parties regarding
the subject matter hereof. Except as specifically amended by this Amendment, the
Original Agreement is ratified and confirmed in all respects.


3.    Signatures. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.
Signatures received by facsimile, PDF file or other electronic format shall be
deemed to be original signatures.


[Remainder of page is intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, in accordance with Section 8 of the Original Agreement, the
undersigned have executed this Amendment on the Amendment Date.




ELEVATE CREDIT SERVICE, LLC






Signature:   /s/ Christopher Lutes


Name: Christopher Lutes


Title: CFO
Jason Harvison






Signature:   /s/ Jason Harvison


Name: Jason Harvison








